                                        Case 3:19-cv-05639-WHA Document 45 Filed 01/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   FLUIDIGM CORPORATION, et al.,
                                  11                    Plaintiffs,                             No. C 19-05639 WHA

                                  12             v.
Northern District of California
 United States District Court




                                  13   IONPATH, INC.,                                           CASE MANAGEMENT ORDER
                                                                                                NUMBER 1
                                  14                    Defendant.

                                  15

                                  16        After a case management conference, the Court enters the following order pursuant to

                                  17   Rule 16 of the Federal Rules of Civil Procedure and Civil Local Rule 16-10:

                                  18        1.        By MARCH 5, 2020, plaintiffs and defendant shall each select and exchange one

                                  19                  asserted claim — presumably the strongest case for infringement and strongest

                                  20                  case for noninfringement or invalidity, respectively. If plaintiffs wish to

                                  21                  withdraw any claim, they must do so by FEBRUARY 13 AT NOON. Otherwise,

                                  22                  defendant is free to select any asserted claim and it cannot be withdrawn

                                  23                  thereafter.

                                  24        2.        A further case management conference shall be held on MARCH 19 AT 11:00

                                  25                  A.M.,   during which the parties shall present their selected claim. By MARCH 12

                                  26                  AT NOON,      the parties shall file the joint case management statement according to

                                  27                  Civil L.R. 16-10(d). The parties shall then file early motions for summary

                                  28                  judgment on their respective claim. The outcome of these motions may (or may
                                        Case 3:19-cv-05639-WHA Document 45 Filed 01/24/20 Page 2 of 2




                                   1               not) warrant an injunction or sanctions, depending on which side prevails. The

                                   2               potential remedies shall be litigated soon after the early motions for summary

                                   3               judgment are decided (depending, of course, on the outcome). In addition to

                                   4               adjudicating the selected claims on their merits and indicating the relative

                                   5               strengths (or weaknesses) of both sides’ positions, this procedure will educate the

                                   6               undersigned about the technology at issue. If issues of fact preclude summary

                                   7               judgment, trial on the disputed points will follow soon thereafter. Both sides shall

                                   8               please plan their calendars accordingly.

                                   9        3.     The above described “patent showdown” applies only to claims for direct

                                  10               infringement. The remainder of the patents and claims asserted by plaintiff

                                  11               remain part of the case and the parties shall proceed per the Civil Local Rules and

                                  12               the Patent Local Rules, meaning that both sides must continue to provide all
Northern District of California
 United States District Court




                                  13               disclosures under the Patent Local Rules despite the parties’ showdown on the

                                  14               two claims. To repeat: the pendency of the showdown does not suspend

                                  15               discovery and disclosure obligations for the remainder of the claims for relief.

                                  16        4.     The parties shall complete their initial disclosures for all claims by JANUARY 31.

                                  17        5.     Discovery for all claims begins JANUARY 23, 2020.

                                  18
                                  19        IT IS SO ORDERED.

                                  20

                                  21   Dated: January 24, 2020.

                                  22

                                  23
                                                                                              WILLIAM ALSUP
                                  24                                                          UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
                                                                                     2
